Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7-18, and 29-31, drawn to an α2δ-1 peptide.
Group II, claim(s) 6, drawn to an antibody capable of binding an α2δ-1 peptide.
Group III, claim(s) 19-21, drawn to a method of identifying an agent that binds to an α2δ-1 peptide.
Group IV, claim(s) 22-23, and 25, drawn to an agent that binds an α2δ-1 peptide.
Group V, claim(s) 24, drawn to a method of treating a disease by administering an agent that binds an α2δ-1 peptide.
Group VI, claim(s) 26-28, drawn to a “use” of an α2δ-1 peptide.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must select one of the techniques of instant claim 20.
Applicant must select one of the diseases of instant claim 23 or 28. That election will limit any claim reciting a particular disease.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The antibody of group II is an antibody capable of binding an α2δ-1 peptide, while Group I is the α2δ-1 peptide itself. There is no evidence that the α2δ-1 peptide meets the limitations of an antibody that binds α2δ-1 peptide and so there is no shared technical feature.
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The agent of group IV is an agent capable of binding an α2δ-1 peptide, while Group I is the α2δ-1 peptide itself. There is no evidence that the α2δ-1 peptide meets the limitations of an agent that binds α2δ-1 peptide and so there is no shared technical feature.
Group VI and Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. Group VI is a “use” of a peptide; a “use” which sets forth no active steps for such a use is both indefinite as well as fails to be a proper statutory category of invention; see MPEP §2173.05(q). As there is no way to properly interpret a “use” claim, it cannot be concluded that there is any shared technical feature.
Further, the only potentially shared technical feature is the α2δ-1 peptide, which is the only recited limitation of those “use” claims. Group VI would still lack unity of invention under this interpretation because even though the inventions of these groups require the technical feature of α2δ-1 peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20040018510 (form 892), which discloses SEQ ID NO: 47, which contains the sequence of instant SEQ ID NOs: 5 and 20. The term “substantially” in the instant specification “can be a sequence that has at least 40% sequence identity”. However, “can be” is not a limiting definition and that same paragraph (47) provides guidance that the invention extends to a peptide or variant which comprises substantially the amino acid sequences claimed. Further, in calculating identity, local identity is sufficient (paragraph 100). The specification also sets forth that determining sequence identity is a “complex process” (paragraph 101).
Thus, the term “substantially” is indefinite as there is no clear boundaries for the term. Note that this is not a rejection of indefiniteness as this is not an action on the merits. However, in determining a lack of unity, the claim terms must be interpreted and there is no clear way to do so; thus, this determination is appropriate at this time. The sequence of the prior art contains the claimed sequence (100% local sequence similarity) and it cannot be determined if the “consisting of” term in the claims is meant to limit the peptide by length, or if the sequence may be longer. For example, taking a global identity, the 141 amino acid sequence of instant SEQ ID NO: 5 and the 1103 amino acids of ‘297 SEQ ID NO: 47 generates a similarity of 12.8%. While the term “substantially” can mean 40%, it is not limited to such and, in general, there is no clear boundary of which “peptides and variants” meet the limitation of substantially and which do not. 
Further, the phrase “consisting of” may not preclude additional amino acids. For example, claim 2 allows for adding other amino acids as well as setting forth that the fragment “comprises”, not consists of, SEQ ID NO: 20. This adds further evidence that the prior art sequence meets the limitations of the claim as it “consists of” SEQ ID NO: 20 but also comprises other amino acids.
Thus, under a broadest reasonable interpretation, the prior art sequence is sufficient to demonstrate that the instant peptide of claim 1 is not a special technical feature within the meaning of PCT 13.1-13.2.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of binding an α2δ-1 peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20040018510, which also discloses antibodies binding the peptide described above, e.g., paragraphs 44 and 147.
Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The agent of group IV is an agent capable of binding an α2δ-1 peptide, while Group III is a method of discovering such an agent. In other words, the method of group III requires the agent be unknown while group IV requires the agent is already known, so there is no shared technical feature. However, in the alternative, the shared feature may be considered any agent that binds an α2δ-1 peptide, which is disclosed in US 20040018510 as described above.
Groups I and III/V lack unity of invention because even though the inventions of these groups require the technical feature of an α2δ-1 peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20040018510, which discloses such a peptide as described above.
Groups II and III/V lack unity of invention because even though the inventions of these groups require the technical feature of binding an α2δ-1 peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20040018510 as described above.
Groups V and III/IV lack unity of invention because even though the inventions of these groups require the technical feature of binding an α2δ-1 peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20040018510 as described above.
The species are distinct because: the assays are all defined by different techniques and method steps. Moreover, any shared technical feature may be in the use of some form of antibody, which is not a special technical feature as above. The diseases also each represent distinct pathologies, symptoms, causes, etc. Moreover, the Examiner takes Official Notice that the condition of “pain” was known before the effective filing date of 5/26/17 and therefore the conditions cannot share a special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Weidner/Primary Examiner, Art Unit 1649